Motion insofar as it seeks reargument denied. Motion, insofar as it seeks leave to appeal to the Court of Appeals, is granted, and this court, pursuant to CPLR 5713, states that questions of law have arisen which ought to be *764reviewed by the Court of Appeals. Motion, insofar as it seeks to continue the stay granted by order of this court entered on December 2, 1975 is granted, with leave to petitioners-respondents to move to vacate the stay if the appeal is not perfected in accordance with the time requirements of the rules of the Court of Appeals. The request by petitioners-respondents for an undertaking is denied. Concur — Stevens, P. J., Markewich, Tilzer, Capozzoli and Lane, JJ.